Title: Draft of a Speech for William Denny, [12 November 1756]
From: Franklin, Benjamin
To: 


At the Council meeting following receipt of the Assembly message urging him to meet the Indians in spite of Lord Loudoun’s orders not to, Denny was distressed to learn that the Indians insisted the conference be held in Easton. He agreed unwillingly to go, declaring it “rediculous” to leave the comforts of Philadelphia “to humour the Indians,” and asked the Assembly to appoint some members to go with him. On November 4, Speaker Isaac Norris, Joseph Fox, John Hughes, Franklin, and William Masters, all provincial commissioners, were duly appointed, and they all, except Norris, left the 5th. Stopping overnight at Samuel Dean’s inn on Tohicon Creek, Bucks Co., they reached Bethlehem the next day where they heard alarming reports of Indians in the woods. They arrived in Easton the afternoon of the 7th.
During the first two days of the conference, November 8 and 9, the participants exchanged the usual expressions of good will and elaborate invocations to open their “Eyes and Ears.” After a Council meeting on the 10th, Denny and the commissioners discussed their approach to the central question: did the Indians have any grievances “in Land Affairs” for which retribution might now be made? The governor agreed to add to his next speech “a Paragraph putting the Question in plain Terms.” The speech printed below from the draft in Franklin’s hand, perhaps prepared with the help of the other commissioners and probably submitted to Denny at this meeting, is, with the additions indicated, substantially the same as Denny’s speech of November 12 printed in the official record of the conference.
 
Brother Tediuskung
[November 12, 1756]
What I am now going to say to you should have been mentiond sometime ago I now desire your strict attention [?] to it.
You was pleased to tell me the other Day that the League of Friendship made by our Forefathers was as yet fresh in your Memory. You said it was made so strong that a small Thing could not easily break it. As we are now met together at our Council Fire, kindled by us both, and have promised on both Sides to be free and open to one another, I must ask you how that League of Friendship came to be broken? Have we, the Governor or People of Pensilvania done you any kind of Injury? If you think we have, you should be honest and tell us your Hearts; you should have made Complaint before you struck us; for so it was agreed in our ancient League: However, now the Great Spirit has thus happily brought us once more together, speak your Mind plainly on this Head, and tell us if you have any just Cause of Complaint, what it is? That I may obtain a full Answer to this Point, I give this Belt.
Give a Belt.
